 1   JAMES E. WHITMIRE, ESQ.
     Nevada Bar No. 6533
 2   jwhitmire@santoronevada.com
     SANTORO WHITMIRE
 3
     10100 W. Charleston Blvd., Suite 250
 4   Las Vegas, Nevada 89135
     Telephone: 702/948-8771
 5   Facsimile:   702/948-8773

 6   Attorney for Defendants Hachiman, LLC dba
     Palomino Club and Lacy’s, PalominoClub, LLC
 7
     dba Palomino Club, Lacy’s LLC, Adam Gentile
 8   and Craig Parks

 9                              UNITED STATES DISTRICT COURT
10                                       DISTRICT OF NEVADA
11
     UNITED SPECIALTY INSURANCE                        Case No.: 2:16-cv-02784-APG-EJY
12   COMPANY, a Delaware corporation,
                                                  STIPULATION AND ORDER
13                          Plaintiff,            EXTENDING THE TIME FOR
     vs.                                          DEFENDANTS TO FILE REPLY TO
14                                                RESPONSE TO PLAINTIFF’S MOTION
15   HACHIMAN, LLC dba PALOMINO CLUB and TO ALTER OR AMEND JUDGMENT
     LACY’S, a Nevada limited liability company;  PURSUANT TO FED. R. CIV. P. 59 AND
16   PALOMINO CLUB, LLC dba Palomino Club, a MOTION FOR RELIEF FROM A
     Nevada limited liability company; LACY’S LLC JUDGMENT OR ORDER PURSUANT
17   dba LACY’S, a Nevada limited liability       TO FED. R. CIV. P. 60
     company; ADAM GENTILE, an individual;
18   CRAIG PARKS, an individual; DEREK            (First Request)
19   FESOLAI, an individual; ALEXANDER
     POTASI, an individual; DOE INDIVIDUALS I
20   through X, inclusive and ROE BUSINESS
     ENTITIES I through X, inclusive,
21
                           Defendants.
22

23          United Specialty Insurance Company (“Plaintiff”) and Hachiman, LLC dba Palomino
24   Club and Lacy’s, Palomino Club, LLC dba Palomino Club, Lacy’s LLC, Adam Gentile, and
25   Craig Parks (“Defendants”) state the following:
26          1.     Defendants filed their Motion to Alter or Amend Judgment Pursuant to Fed. R.
27   Civ. P. 59 and Motion for Relief from a Judgment or Order Pursuant to Fed. R. Civ. P. 60 (ECF
28
 1   Nos. 82 and 83) (“Motion”) on February 6, 2020.
 2          2.       Plaintiff filed a Response to the Motion on February 20, 2020.
 3          3.       The current deadline for Defendants to file their Reply in connection with the
 4   Motion is February 27, 2020.
 5          4.       A seven-day extension is sought to file a Reply in good faith and not for purposes
 6   of undue delay. An extension is sought given workload and other matters.
 7          5.       The parties agree that Defendants will have up to and including March 5, 2020 to
 8   file a Reply.
 9          IT IS SO AGREED AND STIPULATED:
10   CHRISTIAN, KRAVITZ, DICHTER,                   SANTORO WHITMIRE
     JOHNSON & SLUGA, LLC
11

12
     /s/ L. Renee Green                             /s/ James E. Whitmire
13   Martin J. Kravitz, Esq.                        James E. Whitmire, Esq.
     Nevada State Bar No. 83                        Nevada State Bar No. 6533
14   L. Renee Green, Esq.                           10100 W. Charleston Blvd., Suite 250
     Nevada State Bar No. 12755                     Las Vegas, NV 89135
15   8985 S. Eastern Ave., Suite 200                Tel.: (702) 948-8771
     Las Vegas, NV 89123                            Fax: (702) 948-8773
16
     Tel.: (702) 362-6666                           Email: jwhitmire@santoronevada.com
17   Fax: (702) 992-1000
     Email: mkravitz@ksjattorneys.com               Attorney for Defendants Hachiman, LLC dba
18           rgreen@ksjattorneys.com                Palomino Club and Lacy’s, PalominoClub,
                                                    LLC dba Palomino Club, Lacy’s LLC, Adam
19   Attorneys for Plaintiff                        Gentile and Craig Parks
20

21                                         IT IS SO ORDERED:

22

23                                         ___________________________________
24                                         UNITED     STATESDISTRICT
                                            UNITED STATES        MAGISTRATE/DISTRICT
                                                                      JUDGE
                                           JUDGE
                                            Dated: February 26, 2020.
25
                                           DATED: ____________________________
26

27

28
                                                    -2-
